Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was expelled from a class after making inappropriate comments to the teacher. The following day, petitioner came to the class during a break and confronted the teacher in a threatening manner. The teacher directed him to leave, but he refused until he heard a correction officer coming down the hallway. Petitioner was charged in a misbehavior report with *1108making threats, refusing a direct order, being out of place, interfering with an employee and harassment. He was found guilty of the charges following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, together with the testimony of its author and petitioner’s admission that he came to the classroom without permission, constitute substantial evidence supporting the determination of guilt (see Matter of Black v Goord, 270 AD2d 846, 846 [2000]; Matter of Anderson v Goord, 262 AD2d 896, 896 [1999]). There is nothing in the record to support petitioner’s assertion that the Hearing Officer was biased or to indicate that the determination flowed from any alleged bias (see Matter of Perkins v Goord, 290 AD2d 700, 701 [2002]). Petitioner’s remaining contentions have either not been preserved for our review or are lacking in merit.
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.